[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S OBJECTION TO REQUEST TO REVISE #115
The plaintiff mother brings the present action to recover for lead poisoning injuries allegedly sustained by the minor plaintiff as a result of ". . . eating, inhaling and/or being exposed to lead based paint. . . ." The plaintiffs allege that the minor plaintiff ingested the lead based paint while in an apartment that was leased by the plaintiff mother. Named as defendants are the owners and lessors of the apartment, the managing agent, and the mortgagee of the premises, Shawmut Bank. CT Page 454
On July 29, 1994, Shawmut filed an answer and a special defense in which it alleges that the minor plaintiff's injuries were proximately caused by the plaintiff mother's negligence in that, inter alia: (1) she failed to properly supervise her child; (2) she failed to properly maintain the leased premises; and (3) she failed to exercise reasonable care under the circumstances.
On August 4, 1994, the plaintiffs filed a request to revise the (#114) for the purpose of having Shawmut allege exactly how the plaintiff mother: (1) failed to supervise her child; (2) failed to maintain the premises; and (3) failed to exercise reasonable care. Shawmut objects to the plaintiffs' request to revise on the ground that its defense is a recognized special defense to the plaintiffs' action, and on the ground that the additional facts sought by the plaintiffs are more properly obtained through discovery.
The court concludes that the allegations of the special defense are sufficiently specific for the plaintiff to respond to the special defense. Accordingly, the objection to the request to revise is sustained.
COCCO, JUDGE